Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed May 21, 2021 is acknowledged.  Claims 9-14, 16-18, 20-22, and 23 are amended, claim 19 is cancelled, and claims 24-39 are withdrawn from consideration.  Claims 1-18 and 20-23 are further considered on the merits.
Response to Amendment
In light of applicant’s amendment the examiner maintains the grounds of rejection set forth in the office action filed February 22, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merchant.
Regarding claim 1, Merchant discloses a sorbent cartridge regeneration method (abstract, fig. 2) comprising providing a sorbent cartridge including H+ZP (fig. 1, ¶ 0043), within a casing for treatment and after the treatment refurbishing said sorbent cartridge while maintained within the casing (¶ 0010-0012) via the following steps:
Disinfecting the sorbent cartridge (REF 101, fig. 2) by flowing a disinfecting agent through the casing (¶ 0038);
Rinsing the disinfected sorbent cartridge (REF 102, fig. 2, ¶ 0038);
Regenerating the sorbent cartridge via an acidic solution (REF 103, fig. 2, ¶ 0038); and
Rinsing the regenerated and disinfected sorbent cartridge (REF 106, fig. 2, ¶ 0038).
Merchant does not explicitly disclose performing the regeneration step prior to the disinfecting step.  However, Merchant discloses that “the acid used in the acidic solution (for treating the disinfected zirconium phosphate with an acidic solution to provide a treated zirconium phosphate) could possibly be used as part or all of the antimicrobial agent” (¶ 0039).  Merchant further discloses several acids that have sufficient antimicrobial (i.e. disinfectant) properties among the acids used to regenerate the sorbent cartridge media (see “HCl, HClO, HClO3, HClO4, H2SO4” at various concentrations, ¶ 0041).  Taking this embodiment into consideration, it follows that Merchant recognizes an acidic disinfection treatment can be concurrent with or occur prior to a regeneration treatment when the above noted acids are utilized.  Therefore, 
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the method of Merchant to perform a regeneration step prior to a disinfecting step as seen in claim 1 since Merchant recognizes the suitability of certain acidic solutions for both disinfection and regeneration, and the interchangeability and/or simultaneous nature of such steps is contemplated to be equally effective in regenerating spent sorbent cartridges (Merchant, ¶ 0039, 0041).
Furthermore, it would have been obvious to one having ordinary skill in the art to modify the method of Merchant to perform a regeneration step prior to a disinfecting step as seen in claim 1 since it is well known that common disinfecting solutions (Merchant, ¶ 0039) would not have an effect on the ion-exchange properties of a regeneration solution (Merchant, ¶ 0041) or vice-versa when separated by a rinsing step (Merchant, REF 102, fig. 2) between said disinfection and regeneration steps, and such reversal of steps as applied above would be obvious to try providing no more than  predictable and reliable results absent a showing of criticality or unexpected results.
Regarding claim 7, Merchant discloses a method wherein the acid is HCl (¶ 0041).
Claims 2-6Merchant in view of Gerber et al., USPA 2016/0243299 (Gerber, IDS).
Regarding claim 2, Merchant does not explicitly disclose wherein at least one of the rinsing procedures includes rinsing the sorbent cartridge with water through the casing until a desired conductivity is reached.  However, Gerber discloses methods of regenerating spent sorbent cartridges (abstract) where the conductivity of solution within the sorbent cartridge is monitored until a desired conductivity is reached (¶ 0087).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the method of Merchant to include sorbent cartridge conductivity monitoring as described in Gerber in order to ensure appropriate and safe pH/conductivity levels within the sorbent material prior to reuse (¶ 0087, 0092).
Regarding claim 3, Merchant (in view of Gerber) does not explicitly disclose the first rinsing procedure being performed in a reverse-to-treatment flow direction and the second rinsing procedure being performed in a normal treatment flow direction.  However, Gerber discloses methods where recharging fluids can be passed through sorbent cartridges in either direction, the sorbent cartridge inlet becoming the outlet and vice-versa (¶ 0094, 0117).  Gerber further discloses that the recharging fluids include a water source, a brine source, a disinfectant source, and a base source (¶ 0078).  
Therefore, it would have been obvious to one having ordinary skill in the art to modify the method of Merchant (in view of Gerber) to flow rinsing solution through the sorbent cartridge as recited in claim 3 since Gerber recognizes that either flow direction is equally effective in rinsing said sorbent cartridge, and the selection of any of these flow directions for rinsing would be within the level of ordinary skill in the art absent a showing of criticality or unexpected results.
Regarding claims 4-5, Gerber further discloses flowing regenerating and disinfecting solutions through the sorbent cartridge in a reverse-to-treatment flow direction (¶ 0078, 0094, 0117).
Regarding claim 6, Gerber further discloses flowing regenerating solution through the casing at a temperature between 20-80ºC (¶ 0096).
Claims 9, 12-15, 17, 19, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pudil et al., USPA 2015/0367055 (Pudil, IDS) in view of Merchant.
Regarding claim 9, Pudil discloses a sorbent cartridge regeneration method (abstract, fig. 3) comprising providing a sorbent cartridge including Na+ZP (abstract), within a casing for treatment and after the treatment refurbishing said sorbent cartridge while maintained within the casing (¶ 0001, fig. 3) via the following steps:
Regenerating the non-disinfected sorbent cartridge by flowing a sodium based alkaline solution or a sodium salt solution through the casing (REF 22, fig. 3, ¶ 0005, 0113 and “steps 22 and 24 can be reversed”, ¶ 0116); and
Disinfecting the regenerated sorbent cartridge by flowing a disinfecting agent (REF 24, fig. 3, ¶ 0114 and “steps 22 and 24 can be reversed”, ¶ 0116) through the casing (¶ 0112)
Pudil does not explicitly disclose providing rinsing steps after the regeneration and disinfection steps.  However, Merchant discloses a ZP sorbent cartridge regeneration method (abstract, fig. 2) where rinse/washing steps (REF 102, 104, 106) occur after each disinfection and regeneration step.
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the method of Pudil to include the rinse/washing steps as described in 
Regarding claim 12, Pudil (in view of Merchant) discloses a method wherein the disinfecting step includes flowing the disinfecting agent through the casing in a reverse-to-treatment flow direction (¶ 0014).
Regarding claim 13, Pudil (in view of Merchant) discloses a method wherein the regeneration step includes flowing the sodium based alkaline solution or the sodium salt solution through the casing in a reverse-to-treatment flow direction (¶ 0014).
Regarding claim 14, Pudil (in view of Merchant) discloses a method wherein regenerating the sorbent cartridge includes flowing the sodium based alkaline solution or the sodium salt solution through the casing at a temperature between 20-80ºC (¶ 0011).
Regarding claim 15, Pudil does not explicitly disclose that the disinfecting agent is a sodium based chemical.  However, Merchant discloses a method of regenerating sorbent cartridges (abstract, fig. 3) comprising disinfecting cartridges with sodium based chemicals (see “alkali metal hypohalite”, ¶ 0039).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the method of Pudil to include a sodium based chemical disinfection step as described in Merchant since it has been shown that such chemicals are effective in minimizing microbial species within dialysis treatment sorbent cartridges.
Regarding claim 17, Pudil discloses a sorbent cartridge regeneration method (abstract, fig. 3) comprising providing a sorbent cartridge including Na+ZP (abstract), 
Disinfecting the non-regenerated sorbent cartridge by flowing a disinfecting agent (REF 24, fig. 3, ¶ 0114, 0116) through the casing; and
Regenerating the sorbent cartridge by flowing a sodium based alkaline solution or a sodium salt solution through the casing (REF 22, fig. 3, ¶ 0005, 0112-0113, 0116) 
Wherein the regeneration step includes flowing the sodium based alkaline solution or the sodium salt solution through the casing in a reverse-to-treatment flow direction (¶ 0014).
Pudil does not explicitly disclose providing rinsing steps after the disinfection and regeneration steps.  However, Merchant discloses a ZP sorbent cartridge regeneration method (abstract, fig. 2) where rinse/washing steps (REF 102, 104, 106) occur after each disinfection and regeneration step.
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the method of Pudil to include the rinse/washing steps as described in Merchant since it has been shown that the inclusion of rinsing steps between regeneration process steps are routine and well-known in the prior art, providing no more than predictable and reliable results. 
Regarding claim 21, Pudil (in view of Merchant) discloses a method wherein regenerating the sorbent cartridge includes flowing the sodium based alkaline solution or the sodium salt solution through the casing at a temperature between 20-80ºC (¶ 0011).
Regarding claim 22, Pudil does not explicitly disclose that the disinfecting agent is a sodium based chemical.  However, Merchant discloses a method of regenerating sorbent cartridges (abstract, fig. 3) comprising disinfecting cartridges with sodium based chemicals (see “alkali metal hypohalite”, ¶ 0039).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the method of Pudil to include a sodium based chemical disinfection step as described in Merchant since it has been shown that such chemicals are effective in minimizing microbial species within dialysis treatment sorbent cartridges.
Claims 10-11, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pudil in view of Merchant as relied upon in the rejection of claim 9 set forth above, and in further view of Gerber.
Regarding claim 10, Pudil (in view of Merchant) does not explicitly disclose wherein at least one of the rinsing procedures includes rinsing the sorbent cartridge with water through the casing until a desired conductivity is reached.  However, Gerber discloses methods of regenerating spent sorbent cartridges (abstract) where the conductivity of solution within the sorbent cartridge is monitored until a desired conductivity is reached (¶ 0087).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the method of Pudil (in view of Merchant) to include sorbent cartridge conductivity monitoring as described in Gerber in order to ensure appropriate and safe pH/conductivity levels within the sorbent material prior to reuse (¶ 0087, 0092).
Regarding claim 11, modified Pudil does not explicitly disclose the first rinsing procedure being performed in a reverse-to-treatment flow direction and the second 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the method of Pudil (in view of Merchant) to flow rinsing solution through the sorbent cartridge as recited in claim 11 since Gerber recognizes that either flow direction is equally effective in rinsing said sorbent cartridge, and the selection of any of these flow directions for rinsing would be within the level of ordinary skill in the art absent a showing of criticality or unexpected results.
Regarding claim 18, Pudil (in view of Merchant) is relied upon in the rejection of claim 17 set forth above.  Pudil (in view of Merchant) does not explicitly disclose wherein at least one of the rinsing procedures includes rinsing the sorbent cartridge with water through the casing until a desired conductivity is reached.  However, Gerber discloses methods of regenerating spent sorbent cartridges (abstract) where the conductivity of solution within the sorbent cartridge is monitored until a desired conductivity is reached (¶ 0087).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the method of Pudil (in view of Merchant) to include sorbent cartridge conductivity monitoring as described in Gerber in order to ensure appropriate and safe pH/conductivity levels within the sorbent material prior to reuse (¶ 0087, 0092).
Regarding claim 20, modified Pudil does not explicitly disclose the directionality of the second rinsing procedure.  However, Gerber discloses methods where recharging fluids can be passed through sorbent cartridges in either direction, the sorbent cartridge inlet becoming the outlet and vice-versa (¶ 0094, 0117).  Gerber further discloses that the recharging fluids include a water source, a brine source, a disinfectant source, and a base source (¶ 0078).  
Therefore, it would have been obvious to one having ordinary skill in the art to modify the method of Pudil (in view of Merchant) to flow rinsing solution through the sorbent cartridge as recited in claim 20 since Gerber recognizes that either flow direction is equally effective in rinsing said sorbent cartridge, and the selection of any of these flow directions for rinsing would be within the level of ordinary skill in the art absent a showing of criticality or unexpected results.
Response to Arguments
Applicant's arguments filed May 21, 2021 have been fully considered but they are not persuasive.
	Applicant argues that Merchant would only contemplate concurrent regeneration and disinfection under the interpretation taken by the examiner in the rejections set forth above and as such would not render obvious the subject matter found in claim 1.  However, as seen in the examiner’s analysis above, the disinfection step can utilize an acid which can also be used as a regenerant for the sorbent cartridge.  The examiner considers the dual use of select acids as either regenerating and/or disinfection agents to teach the general interchangeability of such components.  Based on this interpretation, the examiner considers Merchant to contemplate either concurrent 
	Applicant argues that Pudil does not disclose the specific order of regeneration followed by disinfection of a sorbent cartridge as recited in claim 9.  As an initial matter, the examiner notes Pudil explicitly teaches regeneration (REF 22) occurring prior to disinfection (REF 24) and also teaches that these steps can be reversed (¶ 0116).  In the previous office action the examiner reversed the two steps and a correction appears in the rejection of claim 9 above.  The modification of the rejection does not change the previous grounds of rejection since such grounds are explicitly supported in Pudil as well as in the teaching that regeneration and disinfection steps can be reversed seen in the previous office action.  The examiner provides a modification of the rejection to clarify the record.  Therefore, the examiner maintains that Pudil teaches the specific order of regeneration followed by disinfection as seen in claim 9.
	Applicant argues that Pudil (in view of Merchant) does not disclose flowing solution in a reverse-to-treatment flow direction.  In response the examiner directs applicant’s attention to the rejections set forth above and provided in the previous office action with respect to previously pending claim 19.  Pudil explicitly discloses “the direction of flow of the solution through the .
Allowable Subject Matter
Claims 8, 16, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


DIRK R. BASS
Primary Examiner
Art Unit 1779


/DIRK R BASS/Primary Examiner, Art Unit 1779